TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00340-CV




Texas Health and Human Services Commission and Albert Hawkins in his official capacity
as Executive Commissioner, Texas Health and Human Services Commission, Appellants

v.

International Business Machines Corporation, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN500839, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



O R D E R

                        IBM filed a motion for an injunction to protect our jurisdiction over the interlocutory
appeal from the trial court’s denial of the Health and Human Services Commission’s plea to the
jurisdiction.  See Tex. R. App. P. 29.3.  (The interlocutory appeal was filed by the Health and Human
Services Commission.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (a)(8) (West Supp. 2004-05).)  We deny IBM’s motion and decline to issue an injunction.  IBM’s motion to dismiss the
interlocutory appeal for want of jurisdiction remains pending.
                        It is ordered July 1, 2005.
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Do Not Publish